DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 30, 2018 was filed on the mailing date of the Application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been being previously considered by the examiner.

Drawings
The drawings were received on December 30, 2020.  These drawings are accepted by the Office. 
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Response to Arguments
Applicant’s arguments, see Remarks pages 7-9, filed February 2, 2022, with respect to the rejections of claims 1-3, 5-15, 11-15, 17-18, and 20 under 35 U.S.C. §103 as being unpatentable over Cheng et al. (U.S. Patent Application Publication 2007/0096885A1) - hereinafter "Cheng" in view of Hulbert (GB Patent Application 2428921A), hereinafter "Hulbert" and further in view of Guo (Chinese patent Document Publication CN103760519A) hereinafter “Guo” and Claims 4, 16, and 19 rejection under 35 U.S.C. §103 as being unpatentable over Cheng in view of Hulbert further in view of Guo and further in view of  Larsson et al. (U.S. Patent Application Publication 2010/0330999A1) - hereinafter, "Larsson" have been fully considered but are moot because newly added features of the independent claims  1 and 20 the Applicant considers as novel over Cheng in view of Hulbert and further in view of Guo are rejected in current Office Action with new grounds of rejection in view of Chen et al. (U.S. Patent Application Publication 2015/0098437A1) hereinafter “Chen” and Rofougaran et al. (U.S. Patent Application Publication 2013/0281024A1) hereinafter “Rofougaran”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-9 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen.
Regarding claim 1, Chen teaches A device, comprising: 
- a radio transceiver (Chen paragraph [0124]: “The transceiver module(s) 755 may include a modem configured to modulate packets and provide the modulated packets to the antenna(s) 7 60 for transmission, and to demodulate packets received from the antenna(s) 760”) comprising at least one antenna array (Chen paragraph [0124]: “The transceiver module(s) 755 may be configured to communicate bi-directionally, via the antenna(s) 760, with one or more of the UEs or apparatuses 115, 215, 405, and/or 505 described with reference to FIG. 1, 2A, 2B, 4, and/or 5, for example. The eNB 705 may typically include multiple antennas 760 (e.g., an antenna array)”) configured to support multiple input multiple output (MIMO) communication  for both data communication and a radar probing (paragraph [0133]: “The MIMO communications system 900 may illustrate aspects of the wireless communication system 100, 200, and/ or 250 described with reference to FIG. 1, 2A, and/or 2B”; paragraph [0137]: “The transmit processor 964 may also generate a reference sequence for a number of reference symbols and/or a reference signal. The symbols from the transmit processor 964 may be precoded by a transmit (Tx) MIMO processor 966 if applicable, further processed by the transmit (Tx) modulators 954a through 954n (e.g., for SC-FDMA, etc.), and be transmitted to the eNB 905 in accordance with the transmission parameters received from the eNB 905. At the eNB 905, the UL signals from the UE 915 may be received by the antennas 934, processed by the receiver (Rx) demodulators 932, detected by a MIMO detector 936 if applicable, and further processed by a receive (Rx) processor 938. The receive processor 938 may provide decoded data to a data output and to the processor 940”; paragraph [0176]: “The periodic gating interval 1705 may include a number of subframes ( e.g., twenty subframes labeled SF0, SF1 , SF19), which subframes may be defined by a subframe structure having a 0.5 millisecond subframe duration. Subframes SF0 through SF2, SF4 through SF6, SFS through SF10, and SF12 through SF 14 may be used for radar detection, while subframes SF3, SF7, SF11 and SF19 may be used to contend for channel access and perform a CCA”. Examiner’s note: as the radar probing uses specific sub-frames of the communication signals the MIMO communication is considered by the Examiner to be supported both for communication and for radar probing as long as it is supported for communicating these sub-frames), 
- at least one processor (paragraph [0121]: “The eNB 705 may include a processor module 710”) configured to communicate, via the radio transceiver, data on a radio channel according to a radio access technology, the radio access technology comprising pilot signals and transmission blocks for the data (paragraph [0147]: “The one or more signals may in some cases include Channel Usage Pilot Signals (CUPS), Channel Usage Beacon Signals (CUBS 1035), and/or a cell-specific reference signals (CRS). CUPS, CUBS 1035, and/or a CRS may be used for both channel synchronization and channel reservation”), 
wherein the at least one processor is configured to control the radio transceiver to participate in the radar probing employing at least some of the pilot signals as radar probe pulses of the radar probing, the radar probing being based on one or more receive properties of echoes of the radar probe pulses (paragraph [0176]: “The periodic gating interval 1705 may include a number of subframes ( e.g., twenty subframes labeled SF0, SF1 , SF19), which subframes may be defined by a subframe structure having a 0.5 millisecond subframe duration. Subframes SF0 through SF2, SF4 through SF6, SFS through SF10, and SF12 through SF 14 may be used for radar detection, while subframes SF3, SF7, SF11 and SF19 may be used to contend for channel access and perform a CCA”), and wherein the at least one processor is further configured to employ one or more resource mappings to coordinate resource-usage of transmissions of the data communication and transmissions of the radar probing that are both transmitted from the radio transceiver such that data communication transmissions and radar probing transmissions use different resources while being transmitted from the radio transceiver (paragraph [0177]: “In accordance with radar test waveforms specified in the United States by the Federal Communications Commission (FCC), a channel of a carrier should be monitored for at least 0.5 milliseconds after 1.5 milliseconds of transmission in order to detect the presence of radar types 2, 3, or 4. Additionally, the channel of the carrier should be monitored for at least 2.0 milliseconds after 7.5 milliseconds of transmission in order to detect the presence of radar types 1 or 5. According to some embodiments, as will be described in more detail below, an eNB or UE may perform a CCA procedure in discontinuous transmission (DIX) periods that correspond to the tones of the channel of the radio frequency spectrum that should be monitored. In this regard, FIGS. 17A and 17B show DCCA being performed in various subframes of the periodic gating interval 1705”), and 
wherein the at least one antenna array comprises a first antenna configured to transmit the radar probe pulses and a second antenna configured to receive the echoes of the radar probe pulses (paragraph [0124]: “The transceiver module(s) 755 may include a modem configured to modulate packets and provide the modulated packets to the antenna(s) 760 for transmission, and to demodulate packets received from the antenna(s) 760… The eNB 705 may typically include multiple antennas 760 (e.g., an antenna array)”).

Regarding claim 6, Chen teaches claimed invention as shown above for the claim 1, Chen further teaches the radar probe pulses are indicative of a respective time of transmission (Chen paragraph [0148]: “Following an eNB' s successful completion of CCA for a channel and/or the transmission of CUPS, CUBS 1035, or a CRS over the channel, the eNB may use the channel for up to a predetermined period of time ( e.g., a portion of an LTE/LTE-A radio frame) to transmit a waveform (e.g., an LTE-based waveform 1040)”; paragraph [0174]: “FIGS. 17A and 17B illustrate an example 1700 of a periodic gating interval 1705 usable for radar detection, in accordance with various aspects of the present disclosure. The periodic gating interval 1705 may be used by both eNBs and UEs that support unlicensed radio frequency spectrum band”; paragraph [0177]: “In accordance with radar test waveforms specified in the United States by the Federal Communications Commission (FCC), a channel of a carrier should be monitored for at least 0.5 milliseconds after 1.5 milliseconds of transmission (“indicative of a respective time of transmission”) in order to detect the presence of radar types 2, 3, or 4” ).

Regarding claim 7, Chen teaches claimed invention as shown above for the claim 1, Chen further teaches different ones of the radar probe pulses are orthogonal with respect to each other (Chen paragraph [0176]: “The periodic gating interval 1705 may include a number of subframes (e.g., twenty subframes labeled SF0, SF1 , SF19), which subframes may be defined by a subframe structure having a 0.5 millisecond subframe duration. Subframes SF0 through SF2, SF4 through SF6, SF5 through SF10, and SF12 through SF14 may be used for radar detection, while subframes SF3, SF7, SF11 and SF19 may be used to contend for channel access and perform a CCA”. Examiner’s note: One skilled in the art would appreciate that using different subframes of the LTE gating intervals for radar detection signifies using the orthogonal pulses).

Regarding claim 8, Chen teaches claimed invention as shown above for the claim 1, Chen further teaches the at least one processor is configured to control the radio transceiver to transmit the radar probe pulses (Chen paragraph [0034]: “the apparatus may include a processor, memory in electronic communication with the processor, and instructions stored in the memory. The instructions may be executable by the processor to determine a first subframe structure having a first subframe duration for communicating in a first carrier; determine a second subframe structure having a second subframe duration for communicating in a second carrier; and communicate with at least one node using at least the second subframe structure having the second subframe duration”; paragraph [0123]: “The processor module 710 may also process information to be sent to the transceiver module(s) 755 for transmission through the antenna(s) 760”; paragraph [0176]: “Subframes SF0 through SF2, SF4 through SF6, SF5 through SF10, and SF12 through SF14 may be used for radar detection”).

Regarding claim 9, Chen teaches claimed invention as shown above for the claim 1, Chen further teaches wherein the at least one processor is configured to control the radio transceiver to receive echoes of the radar probe pulses reflected from passive objects (Chen paragraph [0034]: “the apparatus may include a processor, memory in electronic communication with the processor, and instructions stored in the memory. The instructions may be executable by the processor to determine a first subframe structure having a first subframe duration for communicating in a first carrier; determine a second subframe structure having a second subframe duration for communicating in a second carrier; and communicate with at least one node using at least the second subframe structure having the second subframe duration”; paragraph [0137]: “At the eNB 905, the UL signals from the UE 915 may be received by the antennas 934, processed by the receiver (Rx) demodulators 932, detected by a MIMO detector 936 if applicable, and further processed by a receive (Rx) processor 938. The receive processor 938 may provide decoded data to a data output and to the processor 940”; paragraph [0176]: “Subframes SF0 through SF2, SF4 through SF6, SF5 through SF10, and SF12 through SF14 may be used for radar detection”).

Regarding claim 18, Chen teaches claimed invention as shown above for the claim 1, Chen further teaches the at least one processor is configured to perform at least one of channel sensing of the radio channel and link adaptation of the radio channel based on at least one receive property of the radar probe pulses (Chen, paragraph [00176]: “The periodic gating interval 1705 may include a number of subframes (e.g., twenty subframes labeled SF0, SF1 , SF19), which subframes may be defined by a subframe structure having a 0.5 millisecond subframe duration. Subframes SF0 through SF2, SF4 through SF6, SFS through SF10, and SF12 through SF14 may be used for radar detection, while subframes SF3, SF7, SF11 and SF19 may be used to contend for channel access and perform a CCA”; paragraph [0177]: “In accordance with radar test waveforms specified in the United States by the Federal Communications Commission (FCC), a channel of a carrier should be monitored for at least 0.5 milliseconds after 1.5 milliseconds of transmission in order to detect the presence of radar types 2, 3, or 4. Additionally, the channel of the carrier should be monitored for at least 2.0 milliseconds after 7 .5 milliseconds of transmission in order to detect the presence of radar types 1 or 5”. Examiner’s note: one skilled in the art would appreciate that last sentence defines the “link adaptation of the radio channel based on at least one receive property of the radar probe pulses” in communication on the at least one channel).

Regarding claim 19, Chen teaches claimed invention as shown above for the claim 1, Chen further teaches the device is a base station of a cellular network comprising the radio channel, or wherein the device is a terminal of a cellular network (paragraph [0067]: “The base stations 105 may wirelessly communicate with the UEs 115 via one or more base station antennas. Each of the base stations 105 may provide communication coverage for a respective coverage area 110… The base stations 105 may also utilize different radio technologies, such as cellular and/or WLAN radio access technologies. The base stations 105 may be associated with the same or different access networks or operator deployments. The coverage areas of different base stations 105, including the coverage areas of the same or different types of base stations 105, utilizing the same or different radio technologies, and/or belonging to the same or different access networks, may overlap”).

Regarding claim 20, Chen teaches a method, comprising: 
- communicating data on a radio channel, by way of a radio transceiver (Chen paragraph [0009]: “a first channel may be transmitted in the first carrier using the first subframe duration, and a second channel may be transmitted in the second carrier using the second subframe duration”; Chen paragraph [0124]: “The transceiver module(s) 755 may include a modem configured to modulate packets and provide the modulated packets to the antenna(s) 7 60 for transmission, and to demodulate packets received from the antenna(s) 760”) comprising at least one antenna array (Chen paragraph [0124]: “The transceiver module(s) 755 may be configured to communicate bi-directionally, via the antenna(s) 760, with one or more of the UEs or apparatuses 115, 215, 405, and/or 505 described with reference to FIG. 1, 2A, 2B, 4, and/or 5, for example. The eNB 705 may typically include multiple antennas 760 (e.g., an antenna array)”)  configured to support multiple input multiple output (MIMO) communication for both data communication and a radar probing (paragraph [0133]: “The MIMO communications system 900 may illustrate aspects of the wireless communication system 100, 200, and/ or 250 described with reference to FIG. 1, 2A, and/or 2B”; paragraph [0137]: “The transmit processor 964 may also generate a reference sequence for a number of reference symbols and/or a reference signal. The symbols from the transmit processor 964 may be precoded by a transmit (Tx) MIMO processor 966 if applicable, further processed by the transmit (Tx) modulators 954a through 954n (e.g., for SC-FDMA, etc.), and be transmitted to the eNB 905 in accordance with the transmission parameters received from the eNB 905. At the eNB 905, the UL signals from the UE 915 may be received by the antennas 934, processed by the receiver (Rx) demodulators 932, detected by a MIMO detector 936 if applicable, and further processed by a receive (Rx) processor 938. The receive processor 938 may provide decoded data to a data output and to the processor 940”; paragraph [0176]: “The periodic gating interval 1705 may include a number of subframes ( e.g., twenty subframes labeled SF0, SF1 , SF19), which subframes may be defined by a subframe structure having a 0.5 millisecond subframe duration. Subframes SF0 through SF2, SF4 through SF6, SFS through SF10, and SF12 through SF 14 may be used for radar detection, while subframes SF3, SF7, SF11 and SF19 may be used to contend for channel access and perform a CCA”. Examiner’s note: as the radar probing uses specific sub-frames of the communication signals the MIMO communication is considered by the Examiner to be supported both for communication and for radar probing as long as it is supported for communicating these sub-frames), according to a radio access technology comprising pilot signals and transmission blocks for the data (paragraph [0111]: “channel(s) may use the first subframe structure having the first subframe duration. The first transmission sub-module 620 may also be used to transmit and/or receive one or more channels”; paragraph [0147]: “The one or more signals may in some cases include Channel Usage Pilot Signals (CUPS)”), 
- participating in the radar probing employing at least some of the pilot signals as radar probe pulses of the radar probing, the radar probing being based on one or more receive properties of echoes of the radar probe pulses (paragraph [0176]: “The periodic gating interval 1705 may include a number of subframes ( e.g., twenty subframes labeled SF0, SF1 , SF19), which subframes may be defined by a subframe structure having a 0.5 millisecond subframe duration. Subframes SF0 through SF2, SF4 through SF6, SFS through SF10, and SF12 through SF 14 may be used for radar detection, while subframes SF3, SF7, SF11 and SF19 may be used to contend for channel access and perform a CCA”), 
wherein one or more resource mappings are employed to coordinate resource- usage of transmissions of the data communication and transmissions of the radar probing that are both transmitted from the radio transceiver such that data communication transmissions and radar probing transmissions use different resources while being transmitted from the radio transceiver (paragraph [0177]: “In accordance with radar test waveforms specified in the United States by the Federal Communications Commission (FCC), a channel of a carrier should be monitored for at least 0.5 milliseconds after 1.5 milliseconds of transmission in order to detect the presence of radar types 2, 3, or 4. Additionally, the channel of the carrier should be monitored for at least 2.0 milliseconds after 7.5 milliseconds of transmission in order to detect the presence of radar types 1 or 5. According to some embodiments, as will be described in more detail below, an eNB or UE may perform a CCA procedure in discontinuous transmission (DIX) periods that correspond to the tones of the channel of the radio frequency spectrum that should be monitored. In this regard, FIGS. 17A and 17B show DCCA being performed in various subframes of the periodic gating interval 1705”), and 
wherein the at least one antenna array comprises a first antenna configured to transmit the radar probe pulses and a second antenna configured to receive the echoes of the radar probe pulses (paragraph [0124]: “The transceiver module(s) 755 may include a modem configured to modulate packets and provide the modulated packets to the antenna(s) 760 for transmission, and to demodulate packets received from the antenna(s) 760… The eNB 705 may typically include multiple antennas 760 (e.g., an antenna array)”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Rofougaran.
Regarding claim 2, Chen teaches claimed invention as shown above for the claim 1. 
Chen does not teach  at least some of the radar probe pulses have anisotropic directional transmission profiles.
Rofougaran teaches at least some of the radar probe pulses have anisotropic directional transmission profiles (paragraph [0081]: “In addition, multiple antennas 58 may be used within each multimode RF unit 34, and the multiple antennas 58 may be geometrically arranged such that they form a phased array antenna to transmit outbound RF radar signals as a transmit beam in a particular direction of interest”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the device of Chen the at least some of the radar probe pulses having anisotropic directional transmission profiles as taught by Rofougaran since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the device of Chen, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to  include the radar probe pulses having anisotropic directional transmission profiles as taught by Rofougaran with the predictable result of efficient simultaneous communicating with the closest base station.

Regarding claim 10, Chen teaches claimed invention as shown above for the claim 9. 
Chen does not teach  the at least one processor is configured to control the radio transceiver to receive the echoes of the radar probe pulses employing an anisotropic sensitivity profile of the at least one antenna array of the radio transceiver. 
Rofougaran teaches the at least one processor is configured to control the radio transceiver to receive the echoes of the radar probe pulses employing an anisotropic sensitivity profile of the at least one antenna array of the radio transceiver (Rofougaran paragraph [0066]: “The RF radar processing module 48 includes one more processing modules and performs a variety of radar related functions. For example, when the core module 28 is running an application that requires a three-dimensional (x, y, z) user input, the RF radar processing module 48 communicates with one or more of the RF radar circuit modules 54 in the multimode RF units 34 to receive a respective reflected RF radar signal for use by the RF radar processing module 48 in calculating a three-dimensional position and/or a three-dimensional motion/displacement of a user-controlled object… The three-dimensional position and/or three-dimensional motion/displacement of the user-controlled object are then provided to the core module 28 to determine the three-dimensional user input”; paragraph [0067]: “The RF radar processing module 48 may then transmit a command via the RF link 30 to one or more of the RF radar circuit modules 54 to transmit and/or receive an RF radar signal”; paragraph [0068]: “In embodiments in which the RF radar processing module 48 instructs one or more RF radar circuit modules 54 to transmit an outgoing RF radar signal, each transmitting RF radar circuit module 54 generates a respective RF radar signal with or without a particular pulse repetition frequency for transmission via a respective transceiver 56 and antenna”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the device of Chen the at least one processor configured to control the radio transceiver to receive the echoes of the radar probe pulses employing an anisotropic sensitivity profile of the at least one antenna array of the radio transceiver as taught by Rofougaran since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the device of Chen, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the at least one processor configured to control the radio transceiver to receive the echoes of the radar probe pulses employing an anisotropic sensitivity profile of the at least one antenna array of the radio transceiver as taught by Rofougaran with the predictable result of enabling performing MIMO spatial processing as needed in Chen (paragraph [0135]).

Regarding claim 11, Chen teaches claimed invention as shown above for the claim 1. 
Chen does not teach  the at least one processor is configured to determine at least one of a position and a velocity of a passive object based on at least one receive property of echoes of the radar probe pulses as part of the radar probing.
Rofougaran teaches the at least one processor is configured to determine at least one of a position and a velocity of a passive object based on at least one receive property of echoes of the radar probe pulses as part of the radar probing (Rofougaran paragraph [0066]: “radar processing module 48 communicates with one or more of the RF radar circuit modules 54 in the multimode RF units 34 to receive a respective reflected RF radar signal for use by the RF radar processing module 48 in calculating a three-dimensional position and/or a three-dimensional motion/displacement of a user-controlled object”; paragraph [0100]: “The location information may be expressed in two-dimensional (e.g., the z component of x, y, z coordinate system is at or near zero ( e.g., a few millimeters to a few centimeters)) or three-dimensional terms and may vary with time (e.g., velocity and acceleration)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the device of Chen the at least one processor configured to determine at least one of a position and a velocity of a passive object based on at least one receive property of echoes of the radar probe pulses as part of the radar probing as taught by Rofougaran since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the device of Chen, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the at least one processor configured to determine at least one of a position and a velocity of a passive object based on at least one receive property of echoes of the radar probe pulses as part of the radar probing as taught by Rofougaran with the predictable result of enabling performing MIMO spatial processing as needed in Chen (paragraph [0135]).

Regarding claim 12, Chen teaches claimed invention as shown above for the claim 9. 
Chen does not teach  the at least one processor is configured to determine at least one of a position and a velocity of a passive object based on at least one receive property of echoes of the radar probe pulses as part of the radar probing; and wherein the at least one processor is configured to determine the at least one receive property based on the echoes received by the radio transceiver.
Rofougaran teaches the at least one processor is configured to determine at least one of a position and a velocity of a passive object based on at least one receive property of echoes of the radar probe pulses as part of the radar probing; and wherein the at least one processor is configured to determine the at least one receive property based on the echoes received by the radio transceiver (Rofougaran paragraph [0069]: “the RF radar processing module 48 instructs one or more RF radar circuit modules 54 to receive an incoming (reflected) RF radar signal, each receiving RF radar circuit modules 54 processes any received RF radar signals and converts the processed RF radar signals into respective inbound signals in accordance with the RF link protocol (e.g., generates inbound RF link signals)”. [0070]: “the RF radar circuit modules 54 further process the processed RF radar signals to measure the time of reflection, frequency, frequency shift (Doppler effect) and/or perform any other radar signal measurements, and provide the radar signal measurements to the RF radar processing module 48”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the device of Chen the at least one processor is configured to determine at least one of a position and a velocity of a passive object based on at least one receive property of echoes of the radar probe pulses as part of the radar probing; and wherein the at least one processor is configured to determine the at least one receive property based on the echoes received by the radio transceiver as taught by Rofougaran since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the device of Chen, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the at least one processor is configured to determine at least one of a position and a velocity of a passive object based on at least one receive property of echoes of the radar probe pulses as part of the radar probing; and wherein the at least one processor is configured to determine the at least one receive property based on the echoes received by the radio transceiver as taught by Rofougaran with the predictable result of enabling of the radar detection as needed in Chen, paragraph [0055].

Regarding claim 13, Chen and Rofougaran teach claimed invention as shown above for the claim 11, Chen further teaches the at least one processor is configured to receive, from at least one further device communicating on the radio channel according to the radio access technology, at least one control message (paragraph [0090]: “The receiver module 410 may be used to receive various types of data and/or control signals (i.e., transmissions) over one or more communication links (e.g., physical channels) of a wireless communications system including the first carrier and/or the second carrier, such as one or more communication links of the wireless communications system 100, 200, and/or 250 described with reference to FIG. 1, 2A, and/or 2B”).
Chen does not teach the control message indicative of the at least one receive property of the echoes, wherein the at least one processor is configured to determine the at least one receive property based on the at least one control message.
Rofougaran teaches the control message indicative of the at least one receive property of the echoes, wherein the at least one processor is configured to determine the at least one receive property based on the at least one control message (Rofougaran paragraph [0104]: “The transceiver module 94 may include one or more transmitters and/or one or more receivers. The transmitter may generate an outbound wireless signal 100 based on an outbound control signal 98 from the processing module 88. The outbound control signal 98 may include control information to operate any portion of the radar device and may contain an outbound message (e.g., a time stamp) to embed in the outbound radar signal 104. Note that the time stamp can facilitate determining location information for the CW mode or pulse mode”; paragraph [0110]: “The inbound control signal 98 may include the status of the operational parameters, inbound wireless signal parameters (e.g., amplitude information, timing information, phase information (“at least one receive property”)), and an inbound message decoded from the inbound wireless signal 100”; paragraph [0111]: “The processing module 88 determines location information about the object based on the inbound radar signal 104 received by the radar device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the device taught in combination by Chen and Rofougaran the control message indicative of the at least one receive property of the echoes, wherein the at least one processor is configured to determine the at least one receive property based on the at least one control message as taught by Rofougaran since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the device taught in combination by Chen and Rofougaran, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the control message indicative of the at least one receive property of the echoes, wherein the at least one processor is configured to determine the at least one receive property based on the at least one control message as taught by Rofougaran with the predictable result of supporting one or more modes of operation as needed in Chen (paragraph [0072]).

Regarding claim 14, Chen and Rofougaran teach claimed invention as shown above for the claim 13, Chen further teaches the at least one control message is further indicative of the at least one further device (Chen paragraph [0136]: “At the UE 915, the antennas 952a through 952n may receive the DL signals from the eNB 905 and may provide the received signals to the receive (Rx) demodulators 954a through 954n, respectively. Each demodulator 954 may condition ( e.g., filter, amplify, downconvert, and digitize) a respective received signal to obtain input samples. Each demodulator 954 may further process the input samples ( e.g., for OFDM, etc.) to obtain received symbols. A MIMO detector 956 may obtain received symbols from all the demodulators 954a through 954n, perform MIMO detection on the received symbols if applicable, and provide detected symbols. A receive (Rx) processor 958 may process (e.g., demodulate, deinterleave, and decode) the detected symbols, providing decoded data for the UE915 (“at least one further device”) to a data output, and provide decoded control information to a processor 980, or memory 982”).
Chen does not teach the control message is indicative of a relative or absolute position of the device, wherein the at least one processor is configured to determine the at least one of the position and the velocity of the passive object further based on the position of the device. 
Rofougaran teaches the control message is indicative of a relative or absolute position of the device, wherein the at least one processor is configured to determine the at least one of the position and the velocity of the passive object further based on the position of the device (paragraph [0070]: “the RF radar circuit modules 54 further process the radar signal measurements to calculate location information indicating the distance and/or angle from the RF antenna of the multimode RF unit 34 to the user-controlled object (e.g., the user's digit/extremity or stylus), and provide the location information to the RF radar processing module 48”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the device taught in combination by Chen and Rofougaran the control message indicative of a relative or absolute position of the device, wherein the at least one processor is configured to determine the at least one of the position and the velocity of the passive object further based on the position of the device as taught by Rofougaran since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the device taught in combination by Chen and Rofougaran, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the control message indicative of a relative or absolute position of the device, wherein the at least one processor is configured to determine the at least one of the position and the velocity of the passive object further based on the position of the device  as taught by Rofougaran with the predictable result of improving the radar detection precision.

Regarding claim 15, Chen and Rofougaran teach claimed invention as shown above for the claim 11. 
Chen does not teach the at least one receive property is selected from the group comprising: relative or absolute angle of arrival; time of flight; Doppler shift; phase shift; and receive power level.
Rofougaran teaches the at least one receive property is selected from the group comprising: relative or absolute angle of arrival; time of flight; Doppler shift; phase shift; and receive power level (Paragraph [0070]: “the RF radar circuit modules 54 further process the processed RF radar signals to measure the time of reflection, frequency, frequency shift (Doppler effect) and/or perform any other radar signal measurements, and provide the radar signal measurements to the RF radar processing module 48”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the device taught in combination by Chen and Rofougaran the at least one receive property selected from the group comprising: relative or absolute angle of arrival; time of flight; Doppler shift; phase shift; and receive power level as taught by Rofougaran since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the device taught in combination by Chen and Rofougaran, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the at least one receive property selected from the group comprising: relative or absolute angle of arrival; time of flight; Doppler shift; phase shift; and receive power level  as taught by Rofougaran with the predictable result of improving the radar detection precision.

Regarding claim 17, Chen teaches claimed invention as shown above for the claim 1. 
Chen further teaches the at least one processor is configured to receive, from at least one further device communicating on the radio channel according to the radio access technology, at least one control message (paragraph [0090]: “The receiver module 410 may be used to receive various types of data and/or control signals (i.e., transmissions) over one or more communication links (e.g., physical channels) of a wireless communications system including the first carrier and/or the second carrier, such as one or more communication links of the wireless communications system 100, 200, and/or 250 described with reference to FIG. 1, 2A, and/or 2B”). 
Chen does not teach the control message indicative of at least one of a position and a velocity of a passive object determined based on the radar probing.
Rofougaran teaches the control message indicative of at least one of a position and a velocity of a passive object determined based on the radar probing (Rofougaran paragraph [0110]: “The inbound control signal 98 may include the status of the operational
parameters, inbound wireless signal parameters (e.g., amplitude information, timing information, phase information), and an inbound message decoded from the inbound wireless signal 100”; paragraph [0111]: “The processing module 88 determines location information about the object based on the inbound radar signal 104 received by the radar device. In particular, the processing module 88 may determine the distance to the object based on the time stamp and the time at which the radar device received the inbound radar signal 104”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the device of Chen the control message indicative of at least one of a position and a velocity of a passive object determined based on the radar probing as taught by Rofougaran since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the device of Chen, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the control message indicative of at least one of a position and a velocity of a passive object determined based on the radar probing as taught by Rofougaran with the predictable result of enabling of the radar detection as needed in Chen, paragraph [0055].

Claims 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Rofougaran and further in view of Hulbert.
Regarding claim 3, Chen and Rofougaran teach claimed invention as shown above for the claim 2. 
Neither Chen nor Rofougaran teach different ones of the at least some of the radar probe pulses have different anisotropic directional transmission profiles.
Hulbert teaches different ones of the at least some of the radar probe pulses have different anisotropic directional transmission profiles (Fig 1, Fig 2. –Annex 2; page 6 lines 28-30: “The repeating frame may constitute a time division multiple access (TDMA) frame such that signals transmitted at different times within the frame are intended for reception at different destinations”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the device taught in combination by Chen and Rofougaran to include pulses with anisotropic directional transmission profiles of Hulbert in order to enhance the data transmission efficiency. As in the device taught in combination by Chen and Rofougaran, it is within the capabilities of one of ordinary skill in the art to use different anisotropic directional transmission profiles of Hulbert with the predicted result of enhancing the data transmission.

Regarding claim 5, Chen and Rofougaran teach claimed invention as shown above for the claim 2. 
Neither Chen nor Rofougaran teach the at least some of the radar probe pulses are indicative of their respective anisotropic transmission profile.
Hulbert teaches the at least some of the radar probe pulses are indicative of their respective anisotropic transmission profile (Fig 1, Fig 2. –Annex 2; page 6 lines 28-30: “The repeating frame may constitute a time division multiple access (TDMA) frame such that signals transmitted at different times within the frame are intended for reception at different destinations”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the device taught in combination by Chen and Rofougaran to include the at least some of the radar probe pulses being indicative of their respective anisotropic transmission profile of Hulbert in order to enhance the data transmission efficiency. As in the device taught in combination by Chen and Rofougaran, it is within the capabilities of one of ordinary skill in the art to use the at least some of the radar probe pulses being indicative of their respective anisotropic transmission profile as taught by Hulbert with the predicted result of enhancing the data transmission.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Rofougaran, further in view of Hulbert, and further in view of Larsson. 
Regarding claim 4, Chen, Rofougaran and Hulbert teach claimed invention as shown above for the claim 3. 
Chen further teaches the radio access technology supports multiple cells of a cellular network (paragraph [0067]: “The base stations 105 may also utilize different radio technologies, such as cellular and/or WLAN radio access technologies. The base stations 105 may be associated with the same or different access networks or operator deployments. The coverage areas of different base stations 105, including the coverage areas of the same or different types of base stations 105, utilizing the same or different radio technologies, and/or belonging to the same or different access networks, may overlap”; paragraph [0092]: “In some embodiments, the communication management module 415 may be used to manage wireless communications over the first carrier and/or the second carrier. For example, the communication management module 415 may be used to manage wireless communications in a supplemental downlink mode, in a carrier aggregation mode, and/or in a standalone mode of operation in the second carrier, which second carrier may be in an LIE network deploying an unlicensed radio frequency spectrum band”)
Neither Chen nor Rofougaran teach wherein the radio access technology supports handovers between multiple cells of a cellular network, wherein different anisotropic directional transmission profiles are associated with different virtual cells. 
Hulbert teaches the radio access technology supports multiple cells of a cellular network, wherein different anisotropic directional transmission profiles are associated with different virtual cells (Hulbert page 1 lines 6-9: “It is therefore highly desirable to devise methods that will allow the spectrum to be re-farmed to allow the operation of primary radar and some form of cellular communications, thereby making more efficient use of the spectrum and providing greater economic benefit”; lines 19-22: “The present invention brings about the use of spectrum for both radar and communications through the innovation of a much tighter cellular deployment of radar monostatic stations that are located together with communications base stations and that use the same radio transmissions”; page 2 lines 3-5: “It will be noted that these patterns are substantially non intersecting. The communications downtilted sector is implemented very much as is currently normal for cellular communications”). 
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the device taught by Chen, Rofougaran and Hulbert to include multiple cells with anisotropic directional transmission profiles of Hulbert in order to enhance the data transmission efficiency. As in the device of Chen, Rofougaran and Hulbert, it is within the capabilities of one of ordinary skill in the art to use multiple cells with anisotropic directional transmission profiles of Hulbert with the predicted result of enhancing the data transmission.
Neither Chen nor Rofougaran and nor Hulbert teach the radio access technology supports handovers between multiple cells. 
Larsson teaches the radio access technology supports handovers between multiple cells (Larsson abstract: “User equipment is to be handed over from a source cell to a target cell in a radio communication network. The user equipment is assigned dedicated uplink resources in the source cell, and a handover candidate cell is prepared for receiving the user equipment by obtaining information about the assigned dedicated uplink resources in the source cell. A radio base station for the handover candidate cell is listening for user equipment transmissions and determines, when receiving a user equipment transmission, whether the received user equipment transmission can be detected based on information about the assigned dedicated uplink resources in the source cell in order to assess if the received user equipment transmission is coming from user equipment for which the handover candidate cell has been prepared”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the device taught in combination by Chen, Rofougaran and Hulbert to include multiple cells handover support of Larsson in order to enhance the data transmission efficiency. As in the device of Chen, Rofougaran and Hulbert, it is within the capabilities of one of ordinary skill in the art to use multiple cells with support of handover of Larsson with the predicted result of enhancing the data transmission.

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Rofougaran, further in view of Larsson. 
Regarding claim 16, Chen and Rofougaran teach claimed invention as shown above for the claim 11. 
Neither Chen nor Rofougaran teach the at least one processor is configured to initiate a handover between multiple cells based on the at least one receive property.
Larsson teaches the at least one processor is configured to initiate a handover between multiple cells based on the at least one receive property (Larsson abstract: “User equipment is to be handed over from a source cell to a target cell in a radio communication network. The user equipment is assigned dedicated uplink resources in the source cell, and a handover candidate cell is prepared for receiving the user equipment by obtaining information about the assigned dedicated uplink resources in the source cell. A radio base station for the handover candidate cell is listening for user equipment transmissions and determines, when receiving a user equipment transmission, whether the received user equipment transmission can be detected based on information about the assigned dedicated uplink resources in the source cell in order to assess if the received user equipment transmission is coming from user equipment for which the handover candidate cell has been prepared”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the device taught in combination by Chen and Rofougaran to include the at least one processor configured to initiate a handover between multiple cells based on the at least one receive property as taught by Larsson in order to enhance the data transmission efficiency. As in the device of Chen and Rofougaran, it is within the capabilities of one of ordinary skill in the art to use the at least one processor configured to initiate a handover between multiple cells based on the at least one receive property as taught by Larsson with the predicted result of enhancing the data transmission.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (U.S. Patent Application Publications 2011/0140949A1) teaches a MIMO radar apparatus and wireless communication method using the same;
Davis et al. (U.S. Patent Application Publications 2017/0310758A1, 2018/0241822A1 and 2020/0153907A1) teaches a shared radar and communications system. The system includes a transmitter and a receiver. The transmitter modules signals based on a first spreading code defined at least in part by a first plurality of information bits. The first plurality of information bits encodes selected information. The transmitter transmits the modulated signals. The receiver receives a first signal and a second signal.
Wu et al. (PCT International Application Publication WO2012/037680A1) teaches a radar system with integrated communication functionality;
Mishra et al. (PCT International Application Publication WO2014/125447A1) teaches a symbiotic radar and communication system;
Karls (PCT International Application Publication WO2009/007217A1) teaches a data transmission in multi radio access technology;
Khlifi (U.S. Patent Application Publication 2014/0035774A1) teaches a radar sensor for a motor vehicle, motor vehicle and communication method;
Mackay et al. (U.S. Patent Application Publication 2012/0143397A1) teaches an asset tracking system and method;
Luo et al. (U.S. Patent Application Publication 2010/0202379A1) teaches a method and device for operating at least two radio access technologies and communication system comprising such device;
Oswald et al. (U.S. Patent Application Publication 2008/0204322A1) teaches an apparatus for determining positional information;
Pratt (U.S. Patent 3798552A) teaches an automatic frequency control for pulse radar and communication systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648